United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1158
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Frank Young

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 8, 2016
                             Filed: March 28, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, MELLOY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       The district court1 sentenced Frank Young to a 24-month term of imprisonment
after revoking Young’s second term of supervised release. On appeal, Young



      1
         The Honorable Linda R. Reade, Chief Judge, United States District Court
for the Northern District of Iowa.
contends that the district court abused its discretion by imposing a substantively
unreasonable sentence. We affirm.

      On March 22, 2006, Young pleaded guilty to Conspiracy to Manufacture
Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.
The district court sentenced Young to a 91-month term of imprisonment and a 4-year
term of supervised release. On October 1, 2012, Young pleaded guilty to Escape
From Custody, in violation of 18 U.S.C. § 751, for unlawfully leaving a community
corrections center. The same court sentenced Young to a 153-day term of
imprisonment and a 2-year term of supervised release. The court ordered the term of
imprisonment for Young’s 2012 escape offense to run consecutively to the term of
imprisonment imposed for his 2006 drug offense.

       On June 18, 2013, Young was released from custody and began his first term
of supervised release. On July 31, 2013, the court found Young in violation of the
conditions of his supervised release, revoked Young’s supervised release, and
sentenced him to 11 months in prison with 18 months of supervised release to follow.
On June 6, 2014, Young was released from custody and began his second term of
supervised release. On January 7, 2015, the court found Young in violation of the
conditions of his supervised release because he: failed to comply with residential
reentry center rules; used alcohol; failed to truthfully answer inquiries from and follow
the instructions of his probation officer; committed new law violations; and failed to
participate in the Batterer’s Education Program. The court revoked Young’s
supervised release for his escape and drug offenses and sentenced him to a 24-month
term of imprisonment with no term of supervised release.

      On appeal, Young concedes that the applicable Guidelines range was 7 to 13
months’ imprisonment for the drug offense and 5 to 11 months’ imprisonment for the
escape offense. He challenges, however, the substantive reasonableness of his



                                          -2-
revocation sentence.2 He claims that the district court abused its discretion by
imposing a term of imprisonment of 24 months, a sentence above the Guidelines
range. We disagree.

        “We review the substantive reasonableness of a district court’s sentence on
revocation of supervised release under ‘the same reasonableness standard that applies
to initial sentencing proceedings.’” United States v. Boelter, 806 F.3d 1134, 1136 (8th
Cir. 2015) (per curiam) (quoting United States v. Growden, 663 F.3d 982, 984 (8th
Cir. 2011)). For that reason, we review the substantive reasonableness of Young’s
sentence under a deferential abuse-of-discretion standard. Growden, 663 F.3d at 984.
“A sentence is substantively unreasonable ‘if the district court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.’” Boelter, 806 F.3d at
1136 (quoting United States v. Lozoya, 623 F.3d 624, 626 (8th Cir. 2010)). “The
district court has wide latitude to weigh the § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.” Id.
(quoting United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009)).

       Although Young received a sentence greater than the advisory Guidelines
range, we conclude the district court did not abuse its discretion and Young’s sentence
was not substantively unreasonable. See Growden, 663 F.3d at 984–85 (finding an
above-Guidelines-range sentence of twenty-four months’ imprisonment imposed after
the court revoked the defendant’s supervised release was not substantively
unreasonable). The district court considered and appropriately weighed the relevant
factors under § 3553(a), including Young’s criminal history and most recent law
violations. See 18 U.S.C. § 3553(a)(1). The court also voiced its concerns about


      2
       To the extent Young raises the argument that the district court committed a
procedural error, we find no such error.

                                         -3-
Young’s “anger management” problem; his poor decision making; his pattern of lying;
and his inappropriate conduct toward Marshals, his Probation Officer, and others. See
id. The court discussed Young’s inability to abide by the conditions of supervised
release, which reflected “the need for the sentence imposed to protect the public from
further crimes of the defendant.” Id. at § 3553(a)(2)(C). The court referenced the
advisory Guideline provisions and adopted the violation worksheet. See id. at §
3553(a)(3)–(4). Lastly, the district court emphasized its concerns regarding Young’s
repeated violations of the conditions of his supervised release in determining the
sentence. See United States v. Thunder, 553 F.3d 605, 609 (8th Cir. 2009) (finding
the district court’s sentence, which was greater than the advisory Guidelines range,
was substantively reasonable given that the defendant “repeatedly violated the
conditions of his supervised release”). For the above reasons, we conclude the district
court acted within its broad discretion by imposing a term of 24 months’
imprisonment. See Growden, 663 F.3d at 984.

      We affirm the judgment of the district court.
                      ______________________________




                                         -4-